Citation Nr: 0018114	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is entitled to an evaluation in excess of 
0 percent for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to January 
1986.

This appeal arose from an April 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
hemorrhoids, assigning them a noncompensable evaluation.  
This decision had also found that claims for entitlement to 
service connection for herpes, frostbite residuals and left 
knee injury residuals were not well grounded; this decision 
was upheld by the Board of Veterans' Appeals (Board) in its 
decision issued in March 1998 and these issues are thus no 
longer before the Board.  The March 1998 decision also 
remanded the issue of an increased evaluation for the 
service-connected hemorrhoids to the RO for further 
development.  In October 1999, the veteran and his 
representative were informed through a supplemental statement 
of the case of the continued denial of an evaluation in 
excess of 0 percent for the service-connected hemorrhoids.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's hemorrhoids are not currently manifested by any 
active disease.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 0 percent for the 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Code 7336 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service medical records indicate that he had 
been treated for hemorrhoids since 1985.

In July 1999, the veteran was examined by VA.  He referred to 
past rectal pain, although he was currently feeling well and 
had no specific complaints.  He indicated that his 
hemorrhoids would be periodically swollen and painful.  The 
rectal examination found normal rectal tone.  There were no 
external or thrombosed hemorrhoids.  The diagnosis was 
history recurrent hemorrhoids.  The examiner commented that 
hemorrhoids were not an active issue.  He would need to be 
evaluated during a flare-up in order to determine if any 
intervention was necessary.

According to the applicable criteria, a 0 percent evaluation 
is warranted for mild or moderate external or internal 
hemorrhoids.  A 10 percent evaluation requires large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent evaluation requires persistent bleeding, with 
secondary anemia or with fissures.  38 C.F.R. Part 4, Code 
7336 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent for the service-
connected hemorrhoids is not warranted at this time.  The 
objective evidence does not demonstrate that the veteran 
currently suffers from large or thrombotic, irreducible 
hemorrhoids, with excessive tissue reflecting frequent 
recurrences.  In fact, the VA examination conducted in July 
1999 found no evidence of the current presence of either 
external or thrombosed hemorrhoids.  It was noted that the 
veteran should be evaluated during a flare-up in order to 
ascertain if intervention is necessary (although there was no 
evidence of redundant tissue suggesting recurrences).  Should 
these flare-ups occur, however, the veteran is encouraged to 
seek treatment so that they may be objectively documented and 
taken into consideration in evaluating his condition.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 0 percent for the service-connected hemorrhoids.


ORDER

An evaluation in excess of 0 percent for the service-
connected hemorrhoids is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

